DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Ruaud (‘070). The reference to Ruaud (fig 1) teaches
structure as claimed including an adjustable assembly for use in a vehicle, the
adjustable assembly comprising: a table element forming a table surface
configured to support an object; and an adjustment device (5, 6, 7, 8) configured
to provide power-operated adjustment to the table element to adjust a size of the table surface by moving the table element along a longitudinal axis extending substantially parallel to the table surface (as the Abstract reads “The automatic folding table for use in an aircraft has a motor (5) and clutch (6) which drives the cogwheel (7) on a drive shaft.  This has a rack and pinion (8) at each end which folds and unfolds the table flap (4A, 4B) which adjusts the size of the table), between fully a retracted position (it would appear that the expression should read --- a fully retracted position---) and a fully extended position, and to adjust an inclination of the table element in an extended position by pivoting.  Such unfolding of the top includes adjusting an inclination as claimed)  the table element about a pivot axis extending substantially perpendicularly the longitudinal axis, the adjustment device includes a physical guideway configured to guide the table element along the longitudinal axis, the physical guideway is formed by slotted guide and/or a guide rail (see fig 1), an adjustable cover, wherein the adjustable cover at least partially defines the table surface (4A, B) and is configured to be adjusted between a closed position and an open position in which so that a storage space formed by the table element is accessible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 17, 18, 19  is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ruaud (‘070). The reference to Ruaud teaches structure
substantially as claimed as discussed above including a drive unit. To provide
additional drive units for more power would have been obvious and well within
the level of ordinary skill in the art and further a reasonably predictable result.
The well known uses of clutches provides engagement/disengagement and
would provide manual adjustment as claimed.

Claims 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Ruaud (‘070) as applied to the claims above, and further in
view of Wang et al (334). The reference to Ruaud teaches structure
substantially as claimed as discussed above including a lever mechanism (fig 1), the only difference being that there are not a plurality of levers. However, the reference to Wang et al(at least fig 4) teaches the use of providing a plurality of levers for more strength to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ruaud to include a plurality of levers, as taught by Wang et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed. The use of guide and bearing elements are well known and to provide such in the same intended manner would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.
Response to Arguments
Applicant's arguments filed 27 JUL 2022 have been fully considered but they are not persuasive. See remarks in the rejections above.
Allowable Subject Matter
Claims 7, 8 are allowable over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637